DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: please amend the specification before paragraph 0001 to annotate that U.S. Application No. 15/548,640 is now U.S. Patent No. 10,597,481 B2.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: for consistency, the Examiner requests that the claim be amended to recite “...conjugated diene other than the farnesene, and a polymer block (c)...from a conjugated diene other than the farnesene of 1 to 100%...carbon-carbon double bonds derived from the farnesene...other than the farnesene existing in the block copolymer (P)...” as antecedent basis appears to have been established previously in the claim (i.e. farnesene-derived).  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: the Examiner requests that the claim be amended to recite “...wherein the at least one of the polymer block (b)...” as antecedent basis appears to have been established previously in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations, and in light of the specification as originally filed, what the Applicant is claiming as the invention given that polymer block (b) is recited as comprising a structural unit “derived “ from a farnesene.  However, the claims and the specification do not stipulate whether the unit (b1) is actually a farnesene monomer (e.g. a -farnesene), or if unit (b1) is not actually a farnesene monomer when polymerized to produce polymer block (b), but is instead another compound that was made from farnesene.  Thus, it is unclear if polymer block (b) is a farnesene block polymer or if it is not.  For example, see Reference Example 8 of Sagano et al. (column 85, line 49 to column 86, line 31), wherein it is noted that -farnesene was reacted (in a non-polymerization reaction) with ethylene to form EDT and the two trienes, which said EDT was then polymerized to form a polymer (see remainder of the Sagano text).  However, farnesene-derived EDT is not a farnesene, and therefore the resultant polymer of Sagano would not be considered a farnesene polymer or copolymer.
	Similar indefiniteness exists for the presently recited conjugated diene that is “derived” from other than the farnesene (structural unit (b2)).

Regarding claim 1, it is unclear from the claim limitations if the “at least one of the polymer block (b)” that exists at a terminal is the same as the at least one of the polymer block (b) previously recited, or is in addition to the “at least one of the polymer block (b)” previously recited.

Claim 1 recites the limitation "the terminal" in line 13.  There is insufficient antecedent basis for this limitation in the claim as a terminal has not been previously introduced.

Regarding claim 1, it is unclear from the claim limitations what the Applicant is claiming as the invention given that the “ratio by mass” limitation only recites a polymer block (a) (i.e. singular) and not the “at least two polymer blocks (a)” (i.e. plural polymer blocks (a)) previously recited, and thus required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (WO 2013/183570 A1).  The Examiner notes that citations from the ‘570 publication were taken from US 2015/0197588 A1, which is the English language equivalent of the ‘570 reference.

Regarding claim(s) 1, 4-5 and 7, Uehara teaches a hydrogenated block copolymer including polymer block (A) containing a unit derived from an aromatic vinyl compound and polymer block (B) containing from 1 to 100% by mass of a constitutional unit (b1) derived from farnesene and from 99 to 0% by mass of a constitutional unit (b2) derived from a conjugated diene other that the farnesene (thermoplastic elastomer); and in which 50 mol% or more of carbon-carbon double bonds in the polymer block (B) are hydrogenated (abstract), preferably from 70 to 100 mol % (para 0051).  The Examiner notes that Uehara teaches that the hydrogenated block copolymer is employed to make molded articles such as, inter alia, a hose (elastic member) (para 0052).
Uehara also teaches that the bonding configuration of the hydrogenated block copolymer (HP) (hydrogenated block copolymer (I)) is a hydrogenated product of block polymer (P) and has a bonding configuration of, inter alia, (A-B)l, with l = 3 (i.e. A-B-A-B-A-B) (para 0024-0025), which provides said copolymer (HP) with at least two polymer blocks (A).  The Examiner notes that the above-cited middle (B) block of the A-B-A-B-A-B block configuration teaches a block comprising the noted farnesene (b1) and the noted conjugated diene (b2) other than farnesene, the latter of which teaches the presently claimed polymer block (C); and that the above-cited leftmost and rightmost (B) blocks of the A-B-A-B-A-B block configuration teaches a block comprising the noted farnesene (b1) and the noted conjugated diene (b2) other than farnesene, the former of which teaches the presently claimed polymer block (B).  Thus, above-cited rightmost (B) block of the A-B-A-B-A-B block configuration teaches the presently claimed polymer block (B) at a terminal.
The Examiner also notes that the above-cited block polymer (P) having a bonding configuration of (A-B)l, with l = 3 (i.e. A-B-A-B-A-B) provides for the leftmost block (B) teaching the presently claimed polymer block (B), the middle (B) block teaching presently claimed polymer block (C) so that underlined portion of said A-B-A-B-A-B teaches the presently claimed structure having an order of (B)-(A)-(C) (current claim 7).

Uehara does not specify the presently claimed ratio by mass of the polymer blocks (A) to the leftmost and rightmost (B) blocks of the A-B-A-B-A-B block configuration [(A)/(B)] of from 1/99 to 70/30; or the presently claimed ratio by mass of the polymer blocks (A) to the total of the leftmost and rightmost (B) blocks of the A-B-A-B-A-B block configuration (i.e., the presently claimed at least two polymer block (b)) and the middle polymer block (b) (i.e. the presently claimed polymer block (c)) [(A)/((B) + (B) + (B)] of from 1/99 to 70/30.
However, Uehara does teach that the polymer blocks (B) can be comprised entirely (i.e. 100% by mass) of the farnesene unit (b1) or almost entirely of (i.e. 99% by mass) of conjugated diene unit (b2) (abstract), which provides an overlap with the presently claimed proportions of the units (b1) and (b2) for the presently claimed polymer block (b) and polymer block (c).  In addition, Uehara teaches that the farnesene unit (b1) provides the resultant hydrogenated block copolymer (HP) with damping property (para 0022-0023), while the mass ratio [(A)/(B)] provides mechanical strength and said damping property (para 0028).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the (A-B)l hydrogenated block copolymers (HP) of Uehara with the presently claimed ratios by mass (i.e. the [(a)/(b)] and [(a)/(b) + (c)] ratios) based on the balance of mechanical strength and damping property required of the prior art’s intended application as in the present invention.

The Applicant’s is respectfully reminded that, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
Therefore, it is reasonable to conclude that the molded articles of Uehara would demonstrate the presently claimed hysteresis loss rates as presently recited in current claim 1 and current claims 4-5.

Regarding claim 6, Uehara teaches that the block copolymer (HP) has a peak top molecular weight (Mp) of 4,000 to 1,500,000 towards said block copolymer having good moldability (para 0029).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the block copolymer (HP) of Uehara with an Mp identical to that presently claimed towards the block copolymer having good moldability as in the present invention.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (WO 2013/183570 A1) in view of McPhee (US 2010/0056714 A1).

Regarding claims(s) 2-3, Uehara teaches the hydrogenated block copolymer as in the rejection of claims 1 and 4-7 set forth above.

Uehara is silent to the composition comprising the hydrogenated block copolymer further having 1 to 50 parts by mass of a polystyrene resin (II) relative to 100 parts by mass of the hydrogenated block copolymer.

However, McPhee teaches a farnesene interpolymer composition comprising a second styrenic polymer or an additive  (para 0023; 0186-0189), which said second polymer in a ratio with the polyfarnesene of polyfarnesene:second polymer of 1:10 to 10:1, which overlaps that presently claimed; and which said additive is added to improve and/or control processability and is selected from, inter alia, plasticizers (softening agents) in an amount of 10-50 % of the total weight of the polymer composition, which overlaps that presently claimed, towards increasing the flexibility (para 0192-0193 and 0195).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the block copolymer (HP) compositions of Uehara with a polystyrene polymer and a plasticizer, and in proportions identical to that presently claimed, towards said block copolymer (HP) compositions demonstrating enhanced properties inherently provide by said polystyrene and plasticizers, and thereby arrive at the presently claimed invention from the disclosure(s) of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/9/2022